            Case 2:20-cv-01530-JAT-CDB Document 6 Filed 08/31/20 Page 1 of 9




        1   WO                                                                                      MH

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                              FOR THE DISTRICT OF ARIZONA
        8
        9    Adam Kristopher Woods,                        No. CV 20-01530-PHX-JAT (CDB)
       10                           Plaintiff,
       11    v.                                            ORDER
       12
             David Shinn, et al.,
       13
                                    Defendants.
       14
       15          Plaintiff Adam Kristopher Woods, who is confined in the Arizona State Prison
       16   Complex-Lewis, has filed a pro se civil rights Complaint pursuant to 42 U.S.C.
       17   § 1983 (Doc. 1) and an Application to Proceed In Forma Pauperis (Doc. 2). The Court will
       18   order Defendant Centurion to answer Count One of the Complaint and will dismiss the
       19   remaining claims and Defendants without prejudice.
       20   I.     Application to Proceed In Forma Pauperis and Filing Fee
       21          The Court will grant Plaintiff’s Application to Proceed In Forma Pauperis. 28
       22   U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
       23   § 1915(b)(1). The Court will assess an initial partial filing fee of $31.22. The remainder
       24   of the fee will be collected monthly in payments of 20% of the previous month’s income
       25   credited to Plaintiff’s trust account each time the amount in the account exceeds $10.00.
       26   28 U.S.C. § 1915(b)(2). The Court will enter a separate Order requiring the appropriate
       27   government agency to collect and forward the fees according to the statutory formula.
       28   ....


TERMPSREF
                Case 2:20-cv-01530-JAT-CDB Document 6 Filed 08/31/20 Page 2 of 9




            1   II.    Statutory Screening of Prisoner Complaints
            2          The Court is required to screen complaints brought by prisoners seeking relief
            3   against a governmental entity or an officer or an employee of a governmental entity. 28
            4   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
            5   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
            6   relief may be granted, or that seek monetary relief from a defendant who is immune from
            7   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
            8          A pleading must contain a “short and plain statement of the claim showing that the
            9   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
        10      not demand detailed factual allegations, “it demands more than an unadorned, the-
        11      defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
        12      (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        13      conclusory statements, do not suffice.” Id.
        14             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        15      claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        16      550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        17      that allows the court to draw the reasonable inference that the defendant is liable for the
        18      misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        19      relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        20      experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        21      allegations may be consistent with a constitutional claim, a court must assess whether there
        22      are other “more likely explanations” for a defendant’s conduct. Id. at 681.
        23             But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
        24      must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
        25      (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
        26      standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
        27      U.S. 89, 94 (2007) (per curiam)).
        28      ....


TERMPSREF
                                                               -2-
                Case 2:20-cv-01530-JAT-CDB Document 6 Filed 08/31/20 Page 3 of 9




            1   III.   Complaint
            2          In his Complaint, Plaintiff asserts a single claim for inadequate medical care.
            3   Plaintiff names Arizona Department of Corrections Director David Shinn, contracted
            4   medical provider Centurion Medical, Nursing Director Donna Mendoza, and Dr. Bake as
            5   Defendants. Plaintiff is seeking monetary damages and declaratory and injunctive relief.1
            6          Plaintiff alleges that he has suffered “unnecessary & wanton” pain “as a direct result
            7   of [Defendant] Shinn’s systemic deficiencies in staffing, facilities, and procedures.” (Doc.
            8   1 at 3.)2 Plaintiff claims that after suffering a “significant blow to [his] jaw,” he could
            9   hardly eat or drink and could not move his jaw without severe pain. (Id.) Plaintiff
        10      submitted a Health Needs Request form, but the medical staff member he saw failed to
        11      conduct an adequate examination or “ask basic questions.” (Id.) On February 7, 2020,
        12      Defendant Bake x-rayed Plaintiff’s jaw and told him it was broken. Bake advised Plaintiff
        13      that he could suffer long-term or permanent damage if his injury was not addressed but
        14      “adamantly refus[ed] to take immediate action.” (Id. at 3-4.) Plaintiff was then sent back
        15      to his unit, where Defendant Mendoza “callously informed [him] that [Defendant]
        16      Centurion’s policy prevented immediate medically corrective action.”               (Id. at 4.)
        17      According to Mendoza, a request for a consultation would first have to be submitted. If
        18      the request was approved, Plaintiff might see an oral surgeon within three to four weeks.
        19             Plaintiff was “arbitrarily” given only ten days’ worth of Tylenol 3, and had to “fight
        20      for both 5[-]day[-]long prescriptions.” (Id.) On March 4, 2020, Plaintiff was taken to an
        21      oral surgeon, who told Plaintiff that, “because of the delay[,] there was nothing he could
        22      do.” (Id.) The surgeon said that Plaintiff’s broken jaw was healing improperly, resulting
        23      in a significant decrease in mobility.
        24
                       1
        25                To the extent Plaintiff seeks preliminary injunctive relief, this request will not be
                addressed in the absence of a motion addressing the relevant factors. See Winter v. Natural
        26      Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (to obtain preliminary injunctive relief, a
                plaintiff must show “that he is likely to succeed on the merits, that he is likely to suffer
        27      irreparable harm in the absence of preliminary relief, that the balance of equities tips in his
                favor, and that an injunction is in the public interest”).
        28             2
                       The citation refers to the document and page number generated by the Court’s
                Case Management/Electronic Case Filing system.

TERMPSREF
                                                             -3-
                Case 2:20-cv-01530-JAT-CDB Document 6 Filed 08/31/20 Page 4 of 9




            1   IV.    Failure to State a Claim
            2          To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
            3   (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
            4   (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
            5   2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
            6   1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
            7   as a result of the conduct of a particular defendant and he must allege an affirmative link
            8   between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
            9   72, 377 (1976).
        10             Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
        11      520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
        12      v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal interpretation of a
        13      civil rights complaint may not supply essential elements of the claim that were not initially
        14      pled. Id.
        15             Not every claim by a prisoner relating to inadequate medical treatment states a
        16      violation of the Eighth Amendment. To state a § 1983 medical claim, a plaintiff must show
        17      (1) a “serious medical need” by demonstrating that failure to treat the condition could result
        18      in further significant injury or the unnecessary and wanton infliction of pain and (2) the
        19      defendant’s response was deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1096 (9th
        20      Cir. 2006).
        21             “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
        22      1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must both
        23      know of and disregard an excessive risk to inmate health; “the official must both be aware
        24      of facts from which the inference could be drawn that a substantial risk of serious harm
        25      exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).
        26      Deliberate indifference in the medical context may be shown by a purposeful act or failure
        27      to respond to a prisoner’s pain or possible medical need and harm caused by the
        28      indifference. Jett, 439 F.3d at 1096. Deliberate indifference may also be shown when a


TERMPSREF
                                                            -4-
                Case 2:20-cv-01530-JAT-CDB Document 6 Filed 08/31/20 Page 5 of 9




            1   prison official intentionally denies, delays, or interferes with medical treatment or by the
            2   way prison doctors respond to the prisoner’s medical needs. Estelle v. Gamble, 429 U.S.
            3   97, 104-05 (1976); Jett, 439 F.3d at 1096.
            4          Deliberate indifference is a higher standard than negligence or lack of ordinary due
            5   care for the prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor gross
            6   negligence will constitute deliberate indifference.” Clement v. Cal. Dep’t of Corr., 220 F.
            7   Supp. 2d 1098, 1105 (N.D. Cal. 2002); see also Broughton v. Cutter Labs., 622 F.2d 458,
            8   460 (9th Cir. 1980) (mere claims of “indifference,” “negligence,” or “medical malpractice”
            9   do not support a claim under § 1983). “A difference of opinion does not amount to
        10      deliberate indifference to [a plaintiff’s] serious medical needs.” Sanchez v. Vild, 891 F.2d
        11      240, 242 (9th Cir. 1989). A mere delay in medical care, without more, is insufficient to
        12      state a claim against prison officials for deliberate indifference. See Shapley v. Nev. Bd. of
        13      State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985). The indifference must be
        14      substantial. The action must rise to a level of “unnecessary and wanton infliction of pain.”
        15      Estelle, 429 U.S. at 105.
        16             A.     Defendant Shinn
        17             There is no respondeat superior liability under § 1983, and therefore, a defendant’s
        18      position as the supervisor of persons who allegedly violated Plaintiff’s constitutional rights
        19      does not impose liability. Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978); Hamilton
        20      v. Endell, 981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880 F.2d 1040, 1045 (9th
        21      Cir. 1989). “Because vicarious liability is inapplicable to Bivens and § 1983 suits, a
        22      plaintiff must plead that each Government-official defendant, through the official’s own
        23      individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.
        24             Plaintiff has not alleged any facts to show that Defendant Shinn personally
        25      participated in or was aware of a deprivation of Plaintiff’s constitutional rights. Nor does
        26      he identify the purported deficiencies in Shinn’s policies or explain how Shinn’s policies
        27      caused Plaintiff harm. Accordingly, Plaintiff has failed to state a claim against Defendant
        28      Shinn, and this Defendant will be dismissed without prejudice.


TERMPSREF
                                                             -5-
                Case 2:20-cv-01530-JAT-CDB Document 6 Filed 08/31/20 Page 6 of 9




            1          B.     Defendants Bake and Mendoza
            2          Plaintiff’s allegations against Defendant Bake are too vague and conclusory to state
            3   a claim against Bake. Although Plaintiff’s allegations demonstrate that Bake was aware of
            4   Plaintiff’s serious medical need, Bake’s “refus[al] to take immediate action” is not
            5   described in enough detail to satisfy Rule 8’s pleading standard. (Id. at 4.) Bake appears
            6   to have submitted a request for a surgical consultation, and it is not clear what other type
            7   of treatment Plaintiff sought, other than medication, which Plaintiff appears to have
            8   received. Plaintiff does not allege that Bake knew the surgical consultation would take
            9   weeks, nor does he contend that Bake denied any request for pain medication. Plaintiff has
        10      therefore failed to state a claim against Defendant Bake, and this Defendant will be
        11      dismissed without prejudice.
        12             Plaintiff’s allegations against Defendant Mendoza are similarly deficient. While
        13      Plaintiff claims that Mendoza described the Centurion’s purportedly deficient outside-
        14      treatment policy, he does not allege any facts to show that Mendoza was aware of a serious
        15      medical need. Indeed, it does not appear from the Complaint that Mendoza had any
        16      knowledge of Plaintiff’s injury. Accordingly, Plaintiff has failed to state a claim against
        17      Mendoza for deliberately indifferent conduct, and she, too, will be dismissed without
        18      prejudice.
        19      V.     Claims for Which an Answer Will Be Required
        20             Liberally construed, Plaintiff has stated an Eighth Amendment medical care claim
        21      against Defendant Centurion, and this Defendant will be required to respond to the
        22      Complaint.
        23      VI.    Warnings
        24             A.     Release
        25             If Plaintiff is released while this case remains pending, and the filing fee has not
        26      been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
        27      that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
        28


TERMPSREF
                                                            -6-
                Case 2:20-cv-01530-JAT-CDB Document 6 Filed 08/31/20 Page 7 of 9




            1   (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
            2   result in dismissal of this action.
            3             B.     Address Changes
            4             Plaintiff must file and serve a notice of a change of address in accordance with Rule
            5   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
            6   relief with a notice of change of address. Failure to comply may result in dismissal of this
            7   action.
            8             C.     Copies
            9             Because Plaintiff is currently confined in an Arizona Department of Corrections unit
        10      subject to General Order 14-17, Plaintiff is not required to serve Defendant with a copy of
        11      every document he files or to submit an additional copy of every filing for use by the Court,
        12      as would ordinarily be required by Federal Rule of Civil Procedure 5 and Local Rule of
        13      Civil Procedure 5.4. Plaintiff may comply with Federal Rule of Civil Procedure 5(d) by
        14      including, with every document he files, a certificate of service stating that this case is
        15      subject to General Order 14-17 and indicating the date the document was delivered to
        16      prison officials for filing with the Court.
        17                If Plaintiff is transferred to a unit other than one subject to General Order 14-17, he
        18      will be required to: (a) serve Defendant, or counsel if an appearance has been entered, a
        19      copy of every document that he files, and include a certificate stating that a copy of the
        20      filing was served; and (b) submit an additional copy of every filing for use by the Court.
        21      See Fed. R. Civ. P. 5(a) and (d); LRCiv 5.4. Failure to comply may result in the filing
        22      being stricken without further notice to Plaintiff.
        23                D.     Possible Dismissal
        24                If Plaintiff fails to timely comply with every provision of this Order, including these
        25      warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
        26      963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
        27      to comply with any order of the Court).
        28      ....


TERMPSREF
                                                               -7-
                Case 2:20-cv-01530-JAT-CDB Document 6 Filed 08/31/20 Page 8 of 9




            1   IT IS ORDERED:
            2            (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 2) is granted.
            3            (2)    As required by the accompanying Order to the appropriate government
            4   agency, Plaintiff must pay the $350.00 filing fee and is assessed an initial partial filing fee
            5   of $31.22.
            6            (3)    Defendants Shinn, Bake, and Mendoza are dismissed without prejudice.
            7            (4)    Defendant Centurion must answer Count One.
            8            (5)    The Clerk of Court must send Plaintiff this Order, and a copy of the
            9   Marshal’s Process Receipt & Return form (USM-285) and Notice of Lawsuit & Request
        10      for Waiver of Service of Summons form for Defendant Centurion.
        11               (6)    Plaintiff must complete and return the service packet to the Clerk of Court
        12      within 21 days of the date of filing of this Order. The United States Marshal will not
        13      provide service of process if Plaintiff fails to comply with this Order.
        14               (7)    If Plaintiff does not either obtain a waiver of service of the summons or
        15      complete service of the Summons and Complaint on Defendant within 90 days of the filing
        16      of the Complaint or within 60 days of the filing of this Order, whichever is later, this action
        17      may be dismissed. Fed. R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
        18               (8)    The United States Marshal must retain the Summons, a copy of the
        19      Complaint, and a copy of this Order for future use.
        20               (9)    The United States Marshal must notify Defendant of the commencement of
        21      this action and request waiver of service of the summons pursuant to Rule 4(d) of the
        22      Federal Rules of Civil Procedure. The notice to Defendant must include a copy of this
        23      Order.
        24               (10)   If Defendant agrees to waive service of the Summons and Complain, it must
        25      return the signed waiver forms to the United States Marshal, not the Plaintiff, within 30
        26      days of the date of the notice and request for waiver of service pursuant to Federal Rule
        27      of Civil Procedure 4(d)(1)(F) to avoid being charged the cost of personal service.
        28      ....


TERMPSREF
                                                             -8-
                Case 2:20-cv-01530-JAT-CDB Document 6 Filed 08/31/20 Page 9 of 9




            1         (11)     The Marshal must immediately file signed waivers of service of the
            2   summons. If a waiver of service of summons is returned as undeliverable or is not returned
            3   by Defendant within 30 days from the date the request for waiver was sent by the Marshal,
            4   the Marshal must:
            5                  (a)   personally serve copies of the Summons, Complaint, and this Order
            6         upon Defendant pursuant to Rule 4(h)(1) of the Federal Rules of Civil Procedure;
            7         and
            8                  (b)   within 10 days after personal service is effected, file the return of
            9         service for Defendant, along with evidence of the attempt to secure a waiver of
        10            service of the summons and of the costs subsequently incurred in effecting service
        11            upon Defendant. The costs of service must be enumerated on the return of service
        12            form (USM-285) and must include the costs incurred by the Marshal for
        13            photocopying additional copies of the Summons, Complaint, or this Order and for
        14            preparing new process receipt and return forms (USM-285), if required. Costs of
        15            service will be taxed against the personally served Defendant pursuant to Rule
        16            4(d)(2) of the Federal Rules of Civil Procedure, unless otherwise ordered by the
        17            Court.
        18            (12)     Defendant must answer the Complaint or otherwise respond by appropriate
        19      motion within the time provided by the applicable provisions of Rule 12(a) of the Federal
        20      Rules of Civil Procedure.
        21            (13)     This matter is referred to Magistrate Judge Camille D. Bibles pursuant to
        22      Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
        23      authorized under 28 U.S.C. § 636(b)(1).
        24            Dated this 28th day of August, 2020.
        25
        26
        27
        28


TERMPSREF
                                                           -9-
